Citation Nr: 9929340	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to March 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied entitlement to service connection for 
residuals of left ankle sprain. 

This matter was remanded by the Board in January 1996 for 
further development.  The Board is satisfied that all remand 
directives were accomplished.  The Board further notes that 
the veteran timely filed a notice of disagreement in April 
1993 and substantive appeal in September 1993 on the issue of 
service connection for tinnitus.  By rating decision dated in 
May 1999, the RO granted service connection for tinnitus with 
a 10 percent evaluation, effective from March 29, 1992.

The May 1999 decision represents a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for tinnitus.  As the veteran did not 
express disagreement with the "down-stream" issue of the 
percentage evaluation assigned, such matter is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).


FINDING OF FACT

Medical evidence of a nexus between any post-service left 
ankle disability and the veteran's period of service has not 
been submitted.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of left ankle sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records is a report 
from an enlistment examination dated in August 1988 that is 
silent for any pertinent findings.  The veteran indicated in 
an August 1988 report of medical history that he had a 
sprained his left ankle in 1986 and underwent rehabilitation.  
In a clinical record dated in July 1990, the veteran 
complained of left foot pain from trauma.  The diagnosis 
rendered was a minor contusion of the left knee and foot.  
Separation examination and report of medical history dated in 
February 1992 are silent for any relevant findings or 
complaints.

Post-service records include a report from VA examination 
dated in April 1993.  At that time, the examiner recited the 
veteran's report of an inservice injury to the ankle while 
playing sports, but noted that the veteran did not complain 
of any associated symptomatology.  On examination, the 
examiner noted no tenderness, full range of motion, and 
reported no other abnormalities of the left ankle.  Further, 
an x-ray conducted at that time was normal.  The diagnosis 
rendered in pertinent part was minimal left ankle sprain.

At his personal hearing in September 1993, the veteran 
testified that in September 1991 or 1992, the veteran 
incurred a severe strain to his ankle while playing football 
in Nellingen, Germany.  Transcript (T.) at 3, 4.  Further, 
the veteran stated that he received treatment for about two 
to three weeks and that he was placed on profile.  (T.) at 4.  
He also testified that his ankle was wrapped and he was given 
crutches to use for the two to three week period.  (T.) at 4.  
The veteran confirmed that during the February 1993 VA 
examination the examiner noted swelling in the left ankle.  
(T.) at 4.  The veteran confirmed that treatment in service 
was in September or October 1991.  (T.) at 5.  When asked 
whether the veteran had sprained his ankle on any other 
occasion, the veteran responded that the 1991 incident was 
the only time in which he had been treated for ankle sprain.  
(T.) at 5.   
Also, he testified that subsequent to that treatment, he did 
not receive any other treatment while in service.  (T.) at 6.  

As to current symptoms, the veteran stated that he has 
swelling and joint aches that usually affect him everyday.  
(T.) at 6.  When questioned as to the diagnosis in service, 
the veteran stated that it was left torn ligaments.  (T.) at 
6.  

During VA examination conducted in May 1996, the examiner 
noted normal findings with respect to the left ankle; full 
range of motion was noted, and there was no evidence of 
swelling or discoloration.  The diagnosis rendered was status 
post left ankle sprain with residuals of stiffness and 
crepitus.  A contemporaneous x-ray revealed no fracture, 
joint effusion, or degenerative changes.  Noted was a small 
round lucency in the anterior aspect of the calcaneus, 
probably a small solitary bone cyst, not acute.  

Analysis

The issue before the Board is whether the veteran is entitled 
to service connection for residuals of left ankle sprain.  A 
veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1998).  A determination of service connection 
requires a finding of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

As a threshold matter, the veteran must establish a well 
grounded claim.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter referred to 
as Court) has held that there are three basic evidentiary 
requirements to establish a well grounded claim for service 
connection:  (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this veteran's case, the Board has determined that the 
veteran has failed to establish a well grounded claim.  
Essentially, the veteran has not presented competent evidence 
of current disability coincident with service.  See Caluza at 
506.  Overall, the evidence of record does not substantiate 
that any post-service ankle problems relate to the veteran's 
period of service.  Failure to provide competent evidence of 
a nexus between current disability and service necessarily 
means that the veteran's claim of entitlement to service 
connection will also fail for lack of a well grounded claim.  
Caluza at 506.

The Board accepts the veteran's assertion that he hurt his 
ankle while playing sports in service.  Lay statements are 
acceptable for the purposes of establishing facts, such as 
whether a particular injury occurred.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, the veteran's service 
medical records do not support that treatment was rendered 
for such injury or that the injury to the left ankle resulted 
in residual disability.  Further, the sole clinical inservice 
record that pertains to the left ankle appears in July 1990, 
prior to the veteran's own reported inservice injury.  At 
that time, the veteran complained of pain in the left ankle 
due to trauma.  The diagnosis rendered was minor contusion of 
the left knee and foot.  There is nothing further in the 
record that relates to any such trauma or treatment for the 
left ankle.  Most importantly, at the time when the veteran 
separated from service, the examination report was silent as 
to any pertinent complaints, findings, notations, or 
diagnoses.  

Additionally, post-service records related to any left ankle 
disorder do not appear until April 1993, at which time the 
veteran reported his history of left ankle sprain.  All 
clinical findings with respect to the left ankle at that time 
were normal and the diagnosis rendered was minimal left ankle 
sprain.  An x-ray conducted at that time as well revealed a 
normal left ankle.  Thereafter, as noted above, the May 1996 
VA examination essentially disclosed a normal left ankle, the 
only findings being a probable solitary bone cyst, not acute 
in nature.  Thus, given the clinical findings of record, 
there is no evidence to relate any post-service left ankle 
problems to the veteran's period of active service.  Thus, in 
this regard as well, the veteran has failed to establish a 
well grounded claim.

As stated earlier, the Board is aware of the veteran's 
assertions that prior to service he had injured his ankle in 
1986, that he injured his ankle again in service while 
playing football, and that he received treatment accordingly.  
Further, the Board is cognizant of the veteran's complaints 
of current symptomatology of the left ankle.  Nonetheless, 
the nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, where the 
determinative issue involves medical nexus and clinical 
diagnoses, evidence submitted in support of the veteran's 
claim requires medical knowledge; thus, such evidence must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran in this case has not submitted any evidence of 
such qualifications or training; therefore, he is not capable 
of rendering a medical opinion competent.  In this light, the 
veteran's own allegations of the relationship between his 
post-service ankle disability and his service do not 
constitute competent evidence so as to establish a well 
grounded claim.  Therefore, the veteran's claim fails in this 
respect as well.

Overall, the veteran has failed to provide competent evidence 
of a medical nexus between any post-service left ankle 
disorder and his service.  Again, the Board does not doubt 
that the veteran injured his ankle in service.  However, the 
evidence of record does not support that such injury resulted 
in residual left ankle disability so as to establish a 
medical link between any post-service left ankle problems and 
service.  Further, post-service clinical records dated in 
1993 do not disclose a left ankle disability, other than what 
the veteran related with respect to his prior injury.  In 
fact, at that time, the veteran reported no symptomatology or 
problems associated with his left ankle.  Thus, in this 
respect as well, the veteran has failed to establish a well 
grounded claim.

Additionally, to the extent that the veteran reported an 
injury to his left ankle prior to service and records in 
service support some treatment for what appears to be trauma 
to the left ankle, there is no evidence to support that the 
veteran entered service with a pre-existing ankle disorder or 
that service in anyway aggravated a prior injury.  The Board 
notes that VA law provides that if a pre-existing disease 
causes an increase in disability during a period of military 
service, it is presumed that the disease was aggravated by 
the active service.  See 38 U.S.C. § 1153; 38 C.F.R. § 
3.306(a).  However, VA regulations also provide that a 
veteran will be considered to have been in sound condition at 
entry into service, absent medical evidence or medical 
judgment otherwise noted on entrance examination.  38 C.F.R. 
§ 3.305 (b) (1998).  In this case, there is no medical 
evidence to rebut the presumption of soundness.  The 
enlistment examination is negative for any related notations 
or findings other than the examiner's recitation of the 
veteran's prior injury and rehabilitation.  Thus, there is no 
competent evidence to support a pre-existing disorder.

Furthermore, even if the Board were to accept that this 
veteran had a pre-existing injury, the fact is that the 
veteran has not presented competent evidence that symptoms 
associated with a pre-existing left ankle disorder progressed 
or increased during service or that his disability was 
aggravated by service.  Most significantly, at the time in 
which the veteran separated from service, the examination in 
1992 revealed no pertinent complaints or findings.  
Therefore, in this regard, the veteran has also failed to 
establish a well grounded claim, and as such, the Board must 
deny the veteran's service connection claim. 


ORDER

Entitlement to service connection for residuals of left ankle 
sprain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

